Reasons for Allowance
The following is an examiner's statement of reasons for allowance: there is no teaching or suggestion in the prior art of record for a packaging fastener comprising a base member and a key member; the base member including a first cylindrical part inserted through overlapped through holes of packaging materials, a flange part formed around a first opening edge opened on one end side of the first cylindrical part, and a pair of hook members connected to an inner wall face of the first cylindrical part so as to face each other and bent outside a second opening edge opened on the other end side of the first cylindrical part; and the key member including a second cylindrical part inserted into the first cylindrical part of the base member; the packaging fastener couples the packaging materials by inserting the first cylindrical part of the base member into the through holes from a side of the second opening edge and then inserting the second cylindrical part into the first cylindrical part, so that the hook members are bent to be protruded outside through the second opening edge to nip the packaging materials with the flange part; the key member having an engaging part formed on a third opening edge opened on one end side of the second cylindrical part to lock the key member to the base member in a state where the second cylindrical part is inserted into the first cylindrical part, and the base member has an engaged part formed on the inner wall of the first cylindrical part; the engaging part has a supporting part that is elastically deformable and has a U-shape in a side view, connected to the third opening edge and extending toward a fourth opening edge opened on the other end side of the second cylindrical part; and a lock claw formed near a tip end portion of the supporting part and engaged with the engaged part, and in a state where the lock claw is engaged with the engaged part by elastically deforming the supporting part, the lock claw is displaced to a direction separate away from the engaged part to release an engagement of the lock claw with the engaged part; and a packaging material including a pallet with tray on which a packaged object is placed,  and a rectangular cylindrical upper box covering side faces and an upper face of the packaged object.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/LUAN K BUI/
Primary Examiner, Art Unit 3736